Citation Nr: 1814973	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-11 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected bilateral flatfeet.  

2.  Entitlement to service connection for a left upper extremity nerve disability, to include as secondary to service-connected left shoulder strain.  

3.  Entitlement to a compensable rating for bilateral shin splints.  

4.  Entitlement to a compensable rating for a bilateral calf disability.    

5.  Entitlement to an effective date prior to November 3, 2011, for the grant of a 10 percent rating for bilateral pes planus.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION
	
The appellant is a Veteran who had active service from July 1975 to May 1989.  This case comes to the Board of Veterans' Appeals (Board) on appeal from January 2011, June 2012, and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A January 2011 rating decision granted service connection for bilateral pes planus (flatfeet), rated 0 percent, effective May 18, 2010.  A June 2012 rating decision granted a 10 percent rating for the bilateral pes planus, effective November 3, 2011.  A January 2013 rating decision denied service connection for a right ankle disability and a left upper extremity nerve disability, and granted service connection for bilateral shin splints and a bilateral calf disability, rated 0 percent, each, effective November 3, 2011.   

A September 2015 Board decision denied an effective date prior to November 3, 2011 for the grant of a 10 percent rating for bilateral pes planus, as well as another earlier effective date matter involving a left shoulder strain, and remanded to the RO for further development four other issues on appeal, seeking service connection for right ankle and left upper extremity disabilities and compensable ratings for bilateral shin splints and a bilateral calf disability.  The Veteran appealed both earlier effective date decisions to the United States Court of Appeals for Veterans Claims (CAVC). A March 2017 Memorandum Decision by the CAVC vacated the Board's September 2015 decision as to the bilateral pes planus matter and remanded it to the Board, and affirmed the Board's decision regarding left shoulder strain.  

Regarding the two service connection and two increased rating claims on appeal, which were remanded to the RO in September 2015 for issuance of a statement of the case (SOC), after which the Veteran perfected an appeal to the Board as to each of the claims, the Veteran in January 2016 requested a hearing before a Veterans Law Judge (VLJ) in Washington, D.C.; he subsequently amended the request to a hearing before a VLJ at the RO (Travel Board hearing); then, in correspondence received in December 2016, he withdrew the hearing request asked that the case be transferred to the Board for a decision on his appeal.  

The four issues of service connection for a right ankle disability and for a left upper extremity nerve disability and seeking compensable ratings for bilateral shin splints and for bilateral calf disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran is action is required.


FINDING OF FACT

Prior to April 2012, the Veteran's service-connected bilateral pes planus was manifested by subjective complaints of pain; there was no objective evidence of weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, or pain on manipulation and use of the feet, bilateral or unilateral.  


CONCLUSION OF LAW

An effective date earlier than November 3, 2011, for the grant of a 10 percent rating for bilateral pes planus, is not warranted.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The RO provided content-complying, pre- and post-adjudication VCAA notice by letters dated in June 2010, January 2012, and October 2012, and the Veteran has not disputed the contents of the VCAA notice in this case.  

The Board also finds that VA has satisfied its duty to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the effective date matter decided herein has been obtained.  The evidence includes the Veteran's service records, VA examination reports, VA treatment records, application for VA disability benefits, and lay statements in support of his claim.  No pertinent evidence that is outstanding has been identified.  In essence, the determination to be made requires an assessment of what was shown by evidence already of record, and when it was received.

Legal Criteria

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if claim is received within one year from such date; otherwise, it shall be the date of receipt of the claim.  38 U.S.C. § 5110(b); 38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) ("It is clear from the plain language of [section] 5110(b)(2) that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."); Hazan v. Gober, 10 Vet. App. 511, 519 (1997) (stating that an "increase" for this purpose is one to the next disability level); VAOPGCPREC 12-98 (Sept. 23, 1998).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.§ 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Accordingly, the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

On May 18, 2010, the Veteran filed a claim for service connection for a bilateral foot condition.  On October 13, 2010 VA examination, the examiner determined the Veteran had bilateral flat feet that was related to service.  A January 2011 rating decision granted service connection for bilateral flat feet (pes planus), rated 0 percent, effective May 18, 2010.  

In November 2011, the Veteran submitted VA Form 21-526b, Veteran's Supplemental Claim for Compensation, wherein he indicated that he was filing a claim for an increased evaluation for his bilateral flat feet.  He referred to VA treatment records dated since November 2010.  (The January 2011 rating decision, the RO indicated that VA treatment records dated only through May 2007 were considered in that decision.)

In April 2012, the Veteran underwent another VA examination.  A June 2012 rating decision increased the rating for the bilateral pes planus to 10 percent, based on objective evidence found on the VA examination of abnormal weight-bearing in the feet, marked pronation of the feet, and symptoms relieved by arch supports, and assigned November 3, 2011 (the date of receipt of the claim for increase) as the effective date for the award.  

The Veteran disagrees with the effective date assigned, arguing that because he sought to reopen his claim within one year of the original rating decision, he should be assigned an effective date of May 18, 2010, the date of receipt of his original claim for service connection.  In the SOC issued in March 2014, it was explained that the evidence of record prior to the April 2012 VA examination did not demonstrate an increase in the severity of the pes planus disability and that therefore an effective date prior to November 3, 2011 was not warranted.

Upon careful consideration of the record, the Board finds that an effective date prior to November 3, 2011, for the grant of a 10 percent rating for bilateral pes planus, is not warranted.  

The Veteran has asserted that his November 3, 2011 claim for increase was in fact a notice of disagreement (NOD) with regard to the original rating decision of January 2011, and that such rating decision therefore remained pending.  An NOD is a "[a] written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the [RO] and a desire to contest the result" and it "must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review."  38 C.F.R. § 20.201.  The record does not disclose any submitted documents, to include the 2011 claim for increase, which indicate that the Veteran either explicitly disagreed with the January 2011 rating decision or indicated a desire for appellate review.  Thus, it can be argued that the January 2011 rating decision was final, and that the date of receipt of any subsequent claim for increase - here, November 3, 2011 - would determine the effective date of any increase (unless entitlement arose after the date of receipt of the claim for increase, or within a prior to receipt of the claim).  

The Veteran also contends that an effective date earlier than November 3, 2011 is warranted on the basis that new and material evidence was received within a year following notice of the January 2011 rating decision.  VA law provides that if "new and material evidence" is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"; this prevents an initial determination from becoming final.  38 C.F.R. § 3.156(b) (2015); Muehl v. West, 13 Vet. App. 159, 161 (1999).  Therefore, the Board will review the records "received" within a year following notification of the January 2011 rating decision (the date of mailing of the RO decision was February 8, 2011).  Such records consist of VA outpatient treatment records.  In his November 2011 claim for increase, the Veteran indicated that relevant treatment records (from November 2010 to the present) could be obtained from the Austin outpatient clinic and Temple VA Medical Center.  Those records (as well as subsequent VA treatment records dated up to April 2012) were obtained and considered by the RO in the June 2012 rating decision, which granted a 10 percent rating for bilateral pes planus based in large part on clinical findings on an April 2012 VA examination.  

VA treatment records for the one-year period from notice of the January 2011 rating decision to February 2012 were added to the claims file.  Those pertinent to the pes planus claim include a July 2011 record indicating that the Veteran was seen by his primary care physician for medication refills; he had no specific complaints.  The assessment included pes planus, bunions, and degenerative joint disease of the feet, and the physician noted that he would give "salsalate, shoe inserts."  Another primary care physician note, dated in August 2011, shows the Veteran complained of severe bilateral foot pain, right more than left.  He was able to ambulate and stand independently.  Examination showed no edema or inflammation, and foot pulses were intact.  There was also a tender right bunion, pes planus, and a tender proximal foot.  The assessment was the same as in July 2011, but the physician also noted that there was "not much help with [the treatment]" and a podiatry consult was to be requested.  An October 2011 podiatry consult note indicates that the Veteran reported pain in both feet.  It was noted that X-rays were negative for arthritis, and that the Veteran had a mild hallux valgus bilaterally.  Examination showed pain in the arches and on the first metaphalangeal joints, not severe.  The impression was hallux valgus, and the course of treatment was a trial of orthotics for stabilization; the Veteran was to be placed on the surgery schedule when time permitted.  The podiatrist indicated that he discussed with the Veteran the etiology, course, and treatment options for the diagnosis in great detail (the nature of such discussion was not reported in the record).  

At this juncture, the question is whether such relevant evidence may be deemed "new and material," so as to be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The effect of this would be to render non-final the RO's initial decision in January 2011, and potentially preserve the effective date of May 18, 2010 for a 10 percent rating for bilateral pes planus.  The regulatory definition of new and material evidence is as follows.  "New evidence" means existing evidence not previously submitted to agency decision makers; "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The VA records dated in 2011 and discussed above are certainly new evidence as they were not previously considered by the RO.  As for whether the evidence is material, it is not shown that the evidence on its own, or with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  To substantiate entitlement to a 10 percent rating, the evidence would have to show moderate flatfoot, with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  The records in 2011, while relevant, do not reflect a disability picture substantially different than that reflected by previous evidence (from an October 2010 VA examination).  At that time, the Veteran complained of stiffness and weakness in the left foot and pain and weakness in the right foot.  Flare-ups were reported to occur at least weekly, generally precipitated by prolonged walking.  Upon examination of the feet, the examiner noted that there was no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing, bilaterally.  The examiner also indicated no pain on manipulation.  There was an arch present on both weight-bearing and nonweight-bearing.  X-rays (including lateral weight-bearing view) of the feet showed not only pes planus but also hallux valgus of the great toes (mild on left and moderate on right) and a tiny spur off posterior volar calcaneus bilaterally.  

The 2011 treatment records do not show that the Veteran's bilateral pes planus more nearly approximated the criteria for a 10 percent rating (moderate symptoms manifesting in abnormal Achilles and mid-foot alignment and pain on manipulation and use of the feet).  Rather, they show that the pes planus approximated the criteria for a 0 percent rating (mild symptoms, relieved by a built-up shoe or an arch support).  Shoe inserts were prescribed in July 2011, evidently for multiple problems with the feet, not all service-connected.  In August 2011, the Veteran complained of severe bilateral foot pain, but clinically he had a tender bunion, pes planus, and a tender proximal foot; it is not shown nor is it made clear that the first and last of these findings are service-connected, but the diagnoses reflected the same multiple foot problem given the previous month.  It appears that the primary care physician did not feel the formerly prescribed treatment was very helpful, so he arranged for the Veteran to see a specialist, a podiatrist.  When the Veteran appeared for a podiatry consult with continuing complaints of painful feet two months later, the diagnosis was hallux valgus, orthotics were prescribed, and the podiatrist evidently discussed surgical options for the diagnosed condition.  In other words, pes planus was not then documented by the podiatrist, whose notes demonstrate that other foot conditions were of a concerning nature.  In short, the findings recorded in 2011 do not reflect that the Veteran's pes planus was of moderate severity, and there is no definitive finding (or suggestion) that his pes planus is manifested by abnormal Achilles and/or mid-foot alignment or by pain on manipulation and use of the feet.  The Veteran's reports of severe foot pain were acknowledged, but the podiatrist stated that the pain in the arches and first metaphalangeal joints was not severe.  Significantly, he also did not specifically associate the Veteran's pain to his service-connected pes planus, but evidently to his hallux valgus.  Given this presentation, a 10 percent rating for bilateral pes planus is not supported by the record.  

Even if the 2011 VA treatment records were to be acknowledged to be new and material evidence, filed in connection with the claim that was pending at the beginning of the appeal period (rendering the January 2011 non-final), the effective date of the 10 percent rating for the bilateral pes planus would still be no earlier than November 3, 2011.  The reason for this is because the date entitlement arose is the date of the April 2012 VA examination, when the findings made first demonstrated that criteria for a 10 percent rating were met.  The regulations governing effective dates provide that the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  Therefore, as the April 2012 examination findings constitute the evidence when the Veteran initially becomes entitled to a higher rating, an effective date prior to that date is not warranted (the RO's assignment of November 3, 2011 as the effective date was favorable determination for the Veteran apparently based on a conclusion that the manifestations and impairment found on April 2012 were present when the claim for increase was filed, and the examination merely confirmed their presence).  

At the time of the April 2012 examination, the Veteran reported pain on dorsum of both feet due to prolonged standing/walking, the severity of which waxed and waned throughout the day depending on activity.  It was noted that since his last VA examination, he had held a steady job as quality manager in a manufacturing company that required walking all day.  Symptoms were noted to be pain on use of both feet, but pain upon manipulation was not indicated.  The weight-bearing line fell over or medial to the great toe, bilaterally.  These findings, particularly about his weight-bearing line and pain on use of the feet, constitute the initial, definitive evidence to support a 10 percent rating.    

It was earlier determined that the 2011 VA treatment records were not new and material evidence, and that the January 2011 rating decision is thus final.  Under such circumstances, the effective date of an increased rating is determined in relation to the date of receipt of the reopened claim, which is November 3, 2011.  The effective date of increased compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if claim is received within one year from such date; otherwise, it shall be the date of receipt of the claim.  38 U.S.C. § 5110(b); 38 C.F.R. § 3.400(o)(2).  Here, the increase in disability warranting a 10 percent was not factually ascertainable in the year prior to the November 2011 claim, because it was not factually ascertainable until the 2012 VA examination, as previously articulated.  Accordingly, there is simply no basis upon which to award an effective date earlier than the November 3, 2011 date assigned.   


ORDER

The appeal seeking an effective date prior to November 3, 2011, for the grant of a 10 percent rating for bilateral pes planus, is denied.  


REMAND

Regarding the service connection claims, the Veteran underwent a VA examination in January 2013, to determine the nature and etiology of his claimed disabilities.  The diagnoses were right ankle sprain and left carpal tunnel syndrome.  Later in January 2013 he underwent an electromyography/nerve conduction study which revealed both left carpal tunnel syndrome and left ulnar neuropathy.  The examiner opined, with rationale, that it was less likely than not that the claimed conditions were proximately due to or the result of the Veteran's service-connected disabilities.  However, despite documentation of treatment for right ankle and left shoulder complaints in service and the Veteran's reports on the VA examination of having had a history of right ankle pain and left upper extremity neurological symptoms (tingling and numbness) ever since service, the examiner did not offer an opinion addressing service connection on either a direct basis or a secondary aggravation basis.  Therefore, an addendum opinion is necessary.  Prior to such opinion, all updated, pertinent VA medical records must be associated with the claims file.  

Regarding the higher rating claims, the Veteran also underwent VA examinations in January 2013 to assess the nature and severity of the diagnosed bilateral shin splints and bilateral calf strain.  These examinations are inadequate for rating purposes, in large part because they do not appear to reflect accurately the occupational impairment caused by the disabilities.  Regarding shin splints, it was noted that the Veteran was able to perform his job, including standing and walking for most of an 8-hour shift, but also noted that he had shin pain after walking 100 yards or more (findings which appear facially inconsistent).  Regarding the calves, the examiner noted that the Veteran felt pain in the calves with prolonged standing and walking.  The examiner concluded that both of the Veteran's disabilities did not impact his ability to work.  This assessment seems in conflict with the Veteran's personal description.  In a February 2012 claim for service connection, the Veteran asserted that he was a quality supervisor in a manufacturing plant, which required constant standing and lifting.  (His application for VA vocational rehabilitation benefits, received in November 2012, likewise notes he was on his feet all day.)  He stated that he had "to take more breaks at work than required due to my calfs [sic] and shins aching" and that he was unable to "run or walk for any healthy distance because.... my calfs [sic] and shins begin to ache and trob [sic] with pain."  

VA record also appear to indicate that the Veteran's lower extremity difficulties may be attributable, at least in part, to a cause that is not musculoskeletal in origin - in other words, to an underlying condition that is not service-connected.  VA outpatient records in February 2013 indicate a history of leg claudication, possibly related to one of the Veteran's numerous other, nonservice-connected, ailments.  He was seen in the outpatient clinic in February 2013, complaining of pain in his legs and feet and an inability to walk very far with achy, needle-like pain.  A May 2013 record indicates that the Veteran continued with claudication symptoms (he complained of leg and calf cramps), and that he had a history consistent with claudication at less than a block.  A June 2013 record notes pain in both calf muscles that limited  walking and compelled him to stop to relieve the calf pain; a healthcare provider found that the calf symptoms correlated with vascular pain, versus neuropathic-type leg pain.  In July 2014, ongoing right calf pain was documented.  In light of the foregoing, the Board finds that another examination  to ascertain the nature and severity of the symptoms attributed to the service-connected shin splints and calf disabilities (distinguishing from any symptoms and impairment due solely to c0-existing nonservice-connected pathology), and to accurately depict the functional impact of the service-connected disabilities on the Veteran's employment is necessary.  

Accordingly, the case is REMANDED for the following:
 
1. The AOJ should obtain for association with the claims file all records of VA evaluations or treatment the Veteran has received for disabilities of the right ankle and left upper extremity since June 2016.  If none are located, it should be so noted in the record, with explanation (e.g., none created or records list or destroyed).  

2.  The AOJ should thereafter obtain an addendum opinion regarding the nature and likely etiology of the Veteran's current right ankle disability (sprain) and left upper extremity neurological disability (carpal tunnel syndrome and ulnar neuropathy).  [If further examination of the Veteran is deemed necessary for the opinion sought, such should be arranged.]  The Veteran's record must be reviewed by the consulting provider.  Based on review of the record (and any further necessary examination), the examiner should provide opinions that respond to the following:  

(a).  For the right ankle disability, is it at least as likely as not (a 50 percent or greater probability) that the disability is related to his period of service from July 1975 to May 1989, to include the notations of right ankle complaints in July 1988, or that it was aggravated by his service-connected bilateral flatfeet (pes planus).  

(b).  For the left upper extremity neurological disability is it at least as likely as not (a 50 percent or greater probability) that the disability is related to his period of service from July 1975 to May 1989, to include the notations of left shoulder complaints in July 1979, February 1981, and April 1985, or was aggravated by his service-connected left shoulder strain.  

The examiner must include rationale with all opinions, citing to relevant evidence, supporting factual data, and medical literature, as deemed appropriate.  The examiner is advised that, although a right ankle disability or left upper extremity neurological disability may not be shown in service or at separation from service, governing case law provides that service connection can still be established if the evidence shows that a current ankle/left upper extremity disability is actually due to incidents during service.  Also, the Veteran is competent to report his symptoms and history, and if the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

Aggravation is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.  If aggravation by a service-connected disability is found, the examiner should identify, to the extent possible, the degree of disability (pathology/impairment) resulting from such aggravation.

If the examiner determines that the opinion sought cannot be given without resort to speculation, (to satisfy legal requirements) the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the requisite knowledge or training).

3.  The AOJ should arrange for the Veteran to be examiner by an appropriate medical provider to clarify the current level of functional impairment from his service-connected bilateral shin splints and bilateral calf disability (i.e., distinct from any attributable solely to a co-existing nonservice-connected condition).  The claims file, including the reports of examination in January 2013 and the VA outpatient records, must be reviewed by the examiner.  

(a).  Regarding the bilateral shin splints, the examiner is asked to describe all symptom manifestations, to include the frequency, duration, and severity of each symptom.  The examiner is also asked to comment on the extent to which the shin splints affect the knee or ankle.  

(b).  Regarding the bilateral calf disability, the examiner is asked to describe the muscle impairment in light of any complaints and clinical findings as they relate to the cardinal signs and symptoms of muscle disability:  loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  Further, the examiner should, to the extent possible, characterize the severity of the muscle injury as slight, moderate, moderately severe, or severe.  The examiner should differentiate any symptoms related to the service-connected bilateral calf disability from those of any nonservice-connected disability, and opine whether any findings of claudication are manifestations of the service connected calf disability rather than due solely to a co-existing nonservice-connected disability.  

The examiner(s) should also describe the functional impact of the service-connected bilateral shin splints and bilateral calf disability on the Veteran's ability to work and his daily activities, particularly in light of his statements that he was a quality supervisor in a manufacturing plant and that because his duties required constant standing, lifting, and walking he was compelled "to take more breaks at work than required" and that he was unable to "run or walk for any healthy distance" on account of shin and calf pain.  

Complete rationale should be provided for all opinions.  

4.  The AOJ should then review the record and readjudicate the remanded claims.  If any remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the CAVC for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


